PARKER, Justice
(concurring in the result) .
Since the trial court denied the motion for judgment on the pleadings, failed to act on the motion for summary judgment, and issued judgment on the merits without a hearing or providing an opportunity for one, I concur that the judgment was improvidently entered and the cause should be remanded for proper action of the trial court. However, under these circumstances, discussing other aspects of the case is unwarranted and would seem to be in the nature of an advisory opinion.